Title: Abigail Adams to John Adams, post 28 January 1795
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy [post 28] Jan’ry 1795
          
          I yesterday received your Several Letters inclosing those from Thomas—I do most sincerely rejoice in the safety and welfare, of our sons I hope I am not unmindfull of the repeated favours of Providence towards my Family, in Protecting and preserving them both by Sea & Land May the same gracious Providence continue to Gaurd them, and to make them usefull in the various Stations in which they may be called to act.
          I had heard by a vessel which arrived at Marblehead, that there was a Letter from mr Dickinson, mentioning that the two mr Adam’s’s dinned with him on some day in october. the [cap]tain says he read in a Gazzet, the Treaty between great Britain, & America Signd sometime in Nov’br but by some accident he came away without the papers— if so important a matter is expected to come before Congress daily, I cannot urge you against your duty. I understand

that this Captain reports, that a vessel saild several days before him with dispatches from mr Jay—
          you will see that the News Boy did not escape a comment from me. Honestus’s Father meeting mr Storer in the street, stopd him and askd him, if he had seen the Centinal of the Day, to which he replied Yes. well have you read that infamous Poetry, that Libel upon the Goveneur? Yes. well is not shamefull that our Printers should publish such rascally Scandelous stuff. Russel coppied it from the Hartford Paper. no Matter replies the old Man. he ought to be punished for Printing such a vile thing. pray mr Austin have not other Printers taken greater Latitude? upon which the old Gentleman walkd off— Such measure as they meet to others they cannot bear to have measured to them. Jarvis rules the House of Representitives. mr Dexters Friends have not exerted themselves as they ought. Varnum is said to be a shallow Man, a great prater. the Antis have exerted themselves for him, merely to revenge themselves for mr Ames Election
          the third trial, there will be more exertion on both sides—
          we last night had a very pentifull southerly Rain which carried of all the Ice & what little Snow there was, but we have not had it upon a level, one inch deep. when ever our people could Sled stones, they have applied themselves to those in the common and have only got down the first wall. it employ joy and Shaw more than a week to Sled down the manure from joys place. he had 8 load of Summer manure. we shall be very dilligent, or rather as much So as I can prevail upon them to be. Elisha shaw want no Stimulous. he is all mrs Hobart described him. mr White her Father died this week very suddenly. he mounted his Horse & rode a few steps & fell of Dead.
          I have purchased three Tons of Hay. Captain Baxter from the Neck brought me a Tax Bill of a Hundred & 50 dollors for the last year. I told him I could not pay it till March. he was very desirious to have a part of it to prevent an execution being leveld by the State treasurer against him; so I told him I would pay him Your proportion of the State tax.
          Remember me kindly to all inquiring Friend’s—and be assured of the Sincere affection of / Your
          
            A Adams—
          
        